Citation Nr: 9912525	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-24 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a pulmonary 
disability.

2.  Entitlement to service connection for a chronic oral 
bleeding disability.

3.  Entitlement to service connection for a brain disability, 
claimed as a low density area in the right temporal lobe.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for rhinitis and 
sinusitis.

7.  Entitlement to service connection for bilateral knee 
disability.

8.  Entitlement to service connection for chronic lumbosacral 
strain.

9.  Entitlement to service connection for residuals of a left 
second toe injury.

10.  Entitlement to service connection for eye disability.

11.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

12.  Entitlement to an increased rating for tachycardia, 
currently evaluated as 10 percent disabling.  

13.  Entitlement to an increased (compensable) rating for 
gastroenteritis.

14.  Entitlement to an increased (compensable) rating for 
gout.

15.  Entitlement to an increased (compensable) rating for 
right foot plantar fasciitis.

16.  Entitlement to an increased (compensable) rating for 
tinea pedis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1992.

The veteran filed claims of entitlement to service connection 
for numerous claimed disabilities in January 1992.  In 
October 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for migraine 
headaches, tachycardia with mitral valve prolapse, 
gastroenteritis, gout, residuals of a left foot plantar wart, 
right foot plantar fasciitis, bilateral tinea pedis, and a 
left wrist ganglion cyst, and set compensation levels for 
those disabilities.  The RO notified the veteran of its 
decisions and of his right to appeal them within one year 
thereof in November 1993, but no timely appeals were filed.

Also in October 1993, the RO denied service connection for a 
brain disability, high cholesterol, bilateral knee 
disability, chronic oral bleeding disability, residuals of a 
left second toe injury, tinnitus, low back disability, eye 
disability, bilateral hearing loss disability, sinusitis, 
osteoarthritis, and bronchitis.  In December 1993, the 
veteran filed a notice of disagreement concerning the 
decisions on these claims.  The RO continued the denials of 
service connection for a brain disability and bilateral knee 
disability in October 1994.

At the time of a hearing at the RO in July 1995, the 
representative purported to file timely notices of 
disagreement as to the issues of the compensation levels for 
migraine headaches, tachycardia, gastroenteritis, gout, right 
foot plantar fasciitis, and tinea pedis when they were 
service-connected in October 1993.  Testimony was provided as 
to their current extent and severity.  

The hearing officer referred the matters to the RO to treat 
as applications for increased ratings for those disabilities, 
noting and advising the veteran in the September 1995 hearing 
officer's decision enclosed with the September 1995 
supplemental statement of the case that the July 1995 notices 
of disagreement were not timely filed.  The RO adjudicated 
the claims for increased ratings for these disabilities in 
April 1998, and advised the veteran of its decisions and of 
his right to appeal them within one year thereof in May 1998.  
In December 1998, the veteran's representative filed a VA 
Form 646, indicating, in effect, that he wished to commence 
an appeal as to the increased rating claims that were raised 
during the hearing and adjudicated in April 1998.  The 
December 1998 VA Form 646 thus constitutes a notice of 
disagreement with the April 1998 RO rating decisions denying 
increased ratings for those disabilities.  In light of 
Manlincon v. West, 12 Vet. App. 238 (1999), these issues are 
subject of the remand section of this decision.

Also at the time of the hearing at the RO in July 1995, the 
veteran provided no testimony or arguments as to his claims 
for service connection for high cholesterol and 
osteoarthritis which had been denied in October 1993 and as 
to which he had filed notices of disagreement in December 
1993.  He had not filed a VA Form 9 substantive appeal before 
the hearing, nor had or has he elsewhere otherwise set forth 
any arguments as to errors of fact or law made by the RO in 
its decisions concerning these claims.  The Board concludes 
that the veteran has not completed appeals as to the denials 
of service connection for high cholesterol and 
osteoarthritis.  See 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  As a result, the 
Board has no jurisdiction over these matters.  

The RO denied service connection for a finger fracture 
disability in October 1993 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof in November 1993.  He did not file a notice of 
disagreement as to its decision on this matter.  During his 
hearing which was held in July 1995, more than a year later, 
the matter of service connection for bilateral little finger 
fracture disabilities was raised.  The RO denied the benefits 
sought in September 1995, and advised the veteran in a 
September 1995 supplemental statement of the case to appeal 
those decisions within 60 days if he wished to appeal those 
decisions.  He did not appeal those decisions.  


During the hearing which was held at the RO in July 1995, the 
veteran raised the matter of entitlement to service 
connection for cervical and thoracic spine disabilities, and 
he later submitted evidence concerning these issues.  The 
veteran had previously filed his claim in January 1992 for a 
low back disability, prior evidence of record had concerned 
only the veteran's lumbosacral spine, and the most recent RO 
rating decision in April 1998 lists only low back disability 
as non-service-connected.  The issue of service connection 
for lumbosacral strain is addressed in this decision.  The 
Board concludes that the matter of service connection for 
thoracic and cervical spine disability has not been 
adjudicated and must be initially adjudicated by the RO.  
This matter is referred to the RO for appropriate action.  

In light of the above, the only issues currently before the 
Board on appeal are those listed under the "Issues" heading 
above.  Issues number four through sixteen are the subject of 
the REMAND section of this decision.


FINDINGS OF FACT

1. There is no competent medical evidence of record showing 
that the veteran has a current chronic pulmonary disability, 
or that there is a nexus between such claimed pulmonary 
disability and any in-service disease or injury, including a 
reported viral upper respiratory infection in September 1980 
and an episode of bronchitis in October 1990.

2.  There is no competent medical evidence of record showing 
that the veteran has a current chronic oral bleeding 
disability, or that such claimed disability is related to any 
in-service disease or injury, including the veteran's tooth 
extractions in October 1988.

3.  There is no competent medical evidence of record showing 
that the veteran has a current brain disability, or that such 
is related to any in-service disease or injury.

CONCLUSIONS OF LAW

1.  The claim for service connection for pulmonary disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for chronic oral 
bleeding disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for brain disability, 
claimed as a low density area in the right temporal lobe, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and regulations pertinent to service connection claims 
will be set forth immediately below, followed by sequential 
factual backgrounds and analyses for issues one through 
three.  

Law and regulations pertinent to service connection claims

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  


Well-grounded claims

With respect to each service connection claim, the threshold 
question is whether the veteran has presented evidence of a 
well-grounded claim.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is, one which is 
meritorious on its own or capable of substantiation.  If the 
veteran has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well-
grounded, there must be (1) competent evidence of incurrence 
or aggravation of a disease or injury in service; 
(2) competent medical evidence of current disability; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertions 
are inherently incredible or the facts asserted are beyond 
the competence of the person making the assertions.  See King 
v. Derwinski, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Entitlement to service connection for pulmonary disability

Factual background

During service, in September 1980, the veteran had a 
nonproductive cough, and a viral upper respiratory infection 
was assessed.  In October 1984, pulmonary function testing 
was approximately 85 percent of predicted.  In August 1989, 
pulmonary function testing was normal.  In October 1990, the 
veteran was treated for bronchitis.

On VA general medical examination in December 1992, the 
veteran's lung fields were normal to percussion and 
auscultation.  A history of approximately one episode of 
bronchitis yearly for ten years duration was diagnosed.  

During private medical treatment in March 1995, the veteran 
complained of a dry cough that was worse in the morning, 
nonproductive, and associated with a runny nose for one week 
and a fever at night to 99.5 degrees.  Clinically, his chest 
was clear.  The assessment was upper respiratory infection, 
probably viral.

During a personal hearing at the RO in July 1995, the veteran 
testified that he would get bronchitis about once or twice a 
year, so that meant that he had chronic recurring bronchitis.  
[hearing transcript at 17.


Analysis

The first prong of the Caluza analysis discussed above, 
incurrence of disease during service, is arguably met, as the 
veteran was treated for pulmonary problems in service.  The 
Board observes, however, that a chronic pulmonary disability 
was not identified in the veteran's service medical records.

The second prong of Caluza is not met, as there is no 
competent medical evidence of record of a chronic pulmonary 
disability currently.  Chronic bronchitis or chronic 
recurrent bronchitis have not been diagnosed since service.  
The veteran was reported to have been treated for a viral 
upper respiratory infection after service in March 1995, not 
for chronic recurrent bronchitis.  

The veteran's testimony as to chronic recurrent bronchitis is 
not evidence of a current disability.  The veteran is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The third prong of Caluza, medical evidence of a nexus to 
service, is also not met.  
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service ..., a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Accordingly, for the reasons and bases stated above, the 
Board concludes that the veteran has not presented a well 
grounded claim of entitlement to service connection for a 
pulmonary disability.  The benefit sought on appeal is 
accordingly denied.


Entitlement to service connection for chronic oral bleeding 
disability

Factual background

The veteran had molars number 17 and 32 extracted during 
service in October 1988.  It was reported at the time that 
there were no complications.

On service discharge, the veteran reported having bled 
excessively (i.e., for three days) following tooth extraction 
surgery in 1988.  The examiner deemed this to have been 
normal bleeding and indicated that there were no 
complications and no sequela from the surgery.

On VA general medical examination in December 1992, the 
veteran indicated that he had undergone extraction of two 
upper wisdom teeth in service, and that he had had no serious 
pertinent illness since then.  The diagnosis was history of 
surgical extraction of two upper wisdom teeth in service.

The veteran's oral cavity was examined by a private physician 
in December 1993.  No pertinent information was reported.  

During the hearing which was held at the RO in July 1995, the 
veteran testified that he had had excessive oral bleeding on 
three occasions in service, and that he still has the 
"trouble" now.  When he has dental work now, he has to be 
administered "(a)moxicillin for blood clotting due to the 
evaluation of my mitral valve prolapse." See the hearing 
Transcript at 10-11.

Analysis

The first prong of Caluza is met, as there was removal of two 
teeth in service.  The veteran's reports of bleeding during 
service, moreover, are presumed to be credible for the 
limited purpose of establishing a well grounded claim.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993).

The second prong of Caluza is not met, however, as there is 
no competent medical evidence of record of a current chronic 
oral bleeding disability.  It was indicated that there was no 
disability present on service discharge, and none has been 
diagnosed since.  It follows that the third Caluza prong, 
medical nexus evidence, has not been satisfied.  

While the veteran has indicated that he still has "trouble" 
and that he has to be administered amoxicillin now when 
dental work is performed, this statement does not amount to 
competent medical evidence of current medical disability, as 
he is a layperson.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992), Grottveit v. Derwinski, 5 Vet.App. 91, 93 
(1993).  

The second and third prong of Caluza not having been met, the 
claim must be denied as not being well grounded.  

Entitlement to service connection for brain disability, 
claimed as a low density area in the right temporal lobe

Factual background

Service medical records show that in 1988, a CAT scan 
revealed a hypodensity in the right temporal lobe, which 
might have represented a subarachnoid cyst.  An MRI of the 
brain in 1988 showed no abnormalities.

On VA general medical examination in December 1992, it was 
noted that the veteran had had a small, low-density area in 
his right temporal lobe noted upon CT scan of his head in 
July 1988, that the specific cause of the lesion had remained 
undetermined, and that further treatment was not advised.

A May 1994 MRI of the veteran's brain was unremarkable except 
for small insignificant cysts below the basal ganglia 
bilaterally.  

During the hearing which was held at the RO in July 1995, the 
veteran testified about evaluations he had received during 
service.  He was concerned because a number of symptoms which 
he currently had might be due to the temporal lobe phenomenon 
which was noted in service.  Transcript at 14-15.  

Analysis

While some irregular brain studies have been noted at times 
during and after service, there is no medical evidence of 
record which indicates that such is representative of a 
disability of the brain.  It does not appear that the veteran 
is being either monitored or treated for any such problem.

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service. Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  The second prong of Caluza, 
medical evidence of a current disability, is not met, as 
there is no competent medical evidence of record of a current 
brain disability.  For similar reasons, the first prong of 
the Caluza analysis is not met because there is no evidence 
of the incurrence of a brain disability during service.

The third prong of Caluza is not met either, as there is no 
competent medical evidence of record of a nexus between the 
alleged brain disability and any in-service disease or 
injury.  Medical evidence as to the third prong of Caluza is 
necessary.  

While the Board sympathizes with the veteran as to the 
concerns he has, he is not competent to assert that he might 
have a brain disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet.App. 
91, 93 (1993).

Accordingly, for the reasons and bases stated above, the 
Board finds that the veteran has not presented a well 
grounded claim of entitlement to service connection for a 
brain disability.  The benefit sought on appeal is 
accordingly denied.

Additional matters

With respect to the claims for service connection for a 
pulmonary disability, chronic oral bleeding disability, and 
brain disability, discussed above, because the veteran's 
claims are not well grounded, VA is under no further duty to 
assist him in developing facts pertinent to those claims.  38 
U.S.C.A. § 5107(a).  VA's duty to assist depends upon the 
particular facts of the case, and the extent to which VA has 
advised the claimant of the evidence necessary to support a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, VA is not on notice of 
any known and existing evidence which would render the 
veteran's claims plausible.  The Board's decision serves to 
inform the veteran of the kind of evidence which would serve 
to make his claims well grounded.

Where, as here, the Board has addressed the matter of well-
groundedness of these claims, whereas the RO did not but 
instead proceeded beyond that required step and purported to 
dispose of the claims on their merits, it must consider 
whether the veteran has been given adequate opportunity to 
submit evidence or argument on them, and if not, the Board 
must consider whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board concludes that there has been no prejudice to the 
veteran, as the RO accorded his claims more consideration 
than was warranted.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).


ORDER

The veteran not having submitted a well grounded claim, 
entitlement to service connection for pulmonary disability is 
denied.

The veteran not having submitted a well grounded claim, 
entitlement to service connection for chronic oral bleeding 
disability is denied.

The veteran not having submitted a well grounded claim, 
entitlement to service connection for brain disability, 
claimed as a low density area in the right temporal lobe, is 
denied.


REMAND

Entitlement to service connection for bilateral hearing loss 
disability and tinnitus

Left ear hearing loss disability within the meaning of 
38 C.F.R. § 3.385 (1998) was shown on service entrance 
examination in January 1980, as well as at the time of the 
veteran's March 1992 VA audiometric examination for rating 
purposes.  A comparison of the two audiometric examination 
reports, the latter one being conducted shortly after the 
claim was filed in the month of the veteran's January 1992 
service discharge, reveals some higher puretone thresholds at 
the time of the latter examination.  It is unclear whether 
these increased puretone thresholds constitute an increased 
left ear hearing loss disability, and if so, whether or not 
such increased left ear hearing loss disability was the 
result of aggravation or of the natural progress of the pre-
service left ear hearing loss disability.  The veteran argues 
that he has bilateral hearing loss disability and tinnitus 
that were both due to in-service acoustic trauma associated 
with his duties.  

In order to make evidentiary conclusions as to medical 
matters, e.g., in this case, whether there was an increase in 
the degree of left ear hearing loss disability in service, 
medical evidence is required.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  In light of the above, a VA ear, nose, 
and throat examination should be conducted to help resolve 
matters as indicated below.  


Entitlement to service connection for sinusitis and rhinitis

Service medical records show nasal and sinus treatment, with 
initial treatment being shortly after service entrance.  On 
VA general medical examination in December 1992, probable 
vasomotor rhinitis and sinusitis of eight to ten years 
duration was diagnosed.  X-rays of the nasal bones were 
normal.  The RO has disposed of the claim on the basis that 
disability existed prior to service and was not aggravated by 
service.  

From the above evidence, it is unclear whether or not the 
veteran currently has a chronic rhinitis and sinusitis 
disability, and whether or not it was incurred or aggravated 
by service.  The VA ear, nose, and throat examination will 
assist the veteran with his claim.  Any interim medical 
records should also be requested.

Entitlement to service connection for bilateral knee 
disability 

On VA general medical examination in December 1992, which was 
within one year of service discharge, bilateral knee pain for 
six months duration, with the probable presence of 
degenerative arthritis, was diagnosed.  The diagnosis was 
predicated on clinical findings of mild to moderate knee pain 
and tenderness, and on full flexion of each knee not being 
possible due to pain on motion.  X-rays were negative, and in 
light of this, it was thereafter remarked that the specific 
cause of his bilateral knee pain remained undetermined.  The 
Board notes that there is a presumption of service incurrence 
of arthritis if it is shown to have been manifested to a 
degree of 10 percent within one year of discharge from a 
period of active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Under the circumstances, the Board believes that a VA 
orthopedic examination should be conducted, with any tests or 
studies conducted which the orthopedist deems suitable to 
determine whether or not the veteran has current knee 
disabilities, and if so, what they are and whether or not 
they are related to service.  

Entitlement to service connection for chronic lumbosacral 
strain

The veteran asserts that he has had continued lumbosacral 
back disability since service.  He had back treatment in 
service, and a VA examination in March 1992 noted mild 
lumbosacral muscle spasm and diagnosed chronic lumbosacral 
pain of 10 years duration.

It is unclear whether or not the veteran has a current 
chronic lumbosacral strain disability, and if so, whether or 
not it is related to service.  Another VA examination is 
warranted.  Interim VA treatment reports should also be 
obtained.

Entitlement to service connection for residuals of a left toe 
injury

The veteran had left second toe treatment in service, and he 
is service-connected for gout.  On VA general medical 
examination December 1992, there was a tender prominence over 
the lateral aspect of the left second toe at its midphalanx.  
It was opined that the veteran had persistent left second toe 
pain due to traumatic degenerative arthritis, but X-rays of 
the feet were normal.

In light of the above, it is unclear whether or not the 
veteran has a current left second toe disability, and if so, 
whether or not it is related to service.  A VA examination is 
warranted.  Interim treatment reports should be obtained.  

Entitlement to service connection for eye disability

Myopic astigmatism was diagnosed in service.  The veteran was 
felt to have optic neuritis of the left eye at one point in 
service also.  He also has testified that his left eye 
twitches.

The Board notes that service connection may not be granted 
for congenital or developmental defects or refractive error 
of the eye.  38 C.F.R. § 3.303(c) (1998).  However, VA 
adjudicators may not arbitrarily conclude that eye problems 
including astigmatism were congenital or developmental.  
Browder v. Brown, 5 Vet. App. 268 (1993).

On VA ophthalmology examination in December 1992, bilateral 
compound myopic astigmatism was diagnosed, as was a history 
of suspected optic neuritis.  The veteran was also diagnosed 
with an ectopic hypoplastic macula of the left eye.  The 
veteran had indicated that his left eye vision quality was 
inferior to his right eye's.  A clinical picture was drawn of 
the veteran's left eye, but its meaning and significance is 
not clear to the Board.  The ophthalmology report, moreover, 
does not resolve other matters which are necessary to resolve 
prior to an adjudication of this claim.  The Board needs to 
be advised by an ophthalmologist, plainly and simply, whether 
or not the veteran has an acquired eye disability, and if so, 
what it is, and also if so, whether or not it is related to 
any in-service disease or injury.  Supporting medical 
evidence is required for adjudicators to make conclusions as 
to medical matters.  Colvin; Browder.

Entitlement to increased ratings for migraine headaches, 
tachycardia, gastroenteritis, gout, right foot plantar 
fasciitis, and for tinea pedis

The veteran has filed timely notices of disagreement with the 
RO's April 1998 determinations as to the appropriate current 
disability ratings for those disabilities.  See the 
introduction, supra.  In light of Manlincon, supra, it is 
clear that the Board has jurisdiction of these claims, and 
that the action it must take is to remand these claims to the 
RO for the RO to issue a statement of the case on these 
issues.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be requested to 
identify the sources of all pertinent 
post-service treatment he has received 
for each of the disabilities at issue in 
this remand, namely bilateral hearing 
loss disability, tinnitus, bilateral 
knee disability, eye disability, 
rhinitis and sinusitis, chronic 
lumbosacral strain, residuals of a left 
second toe injury, migraine headaches, 
tachycardia, gastroenteritis, gout, 
right foot plantar fasciitis, and tinea 
pedis.  Thereafter, in accordance with 
38 C.F.R. § 3.159 (1998), the RO should 
attempt to obtain and incorporate into 
the claims folder copies of all such 
identified records which have not 
already been incorporated.

2.  The RO should issue the veteran a 
statement of the case which addresses 
the issues of increased ratings for 
migraine headaches, tachycardia, 
gastroenteritis, gout, right foot 
plantar fasciitis, and tinea pedis 
discussed above.  If its action 
continues to be adverse to him, the RO 
should send the veteran a VA Form 9 with 
the statement of the case and advise him 
that he must thereafter timely file the 
VA Form 9 as to any of these issues if 
he desires to pursue these matters 
further on appeal.  

3.  Thereafter, a VA ear, nose, and 
throat examination should be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the examination.  The examiner should 
review and compare the veteran's January 
1980 service and March 1992 VA 
audiometric results, examine the veteran 
as necessary, and thereafter render an 
opinion with reasons as to whether or 
not the veteran's left ear hearing loss 
disability preexisted service and if so, 
whether it became chronically worse in 
service.  Additionally, the examiner 
should indicate whether or not the 
veteran has bilateral tinnitus and if so 
whether or not such is related to his 
service.  Furthermore, the examiner must 
indicate whether or not the veteran has 
a current rhinitis and sinusitis 
disability, and if so, whether or not it 
either had its onset in service or 
became chronically worse in service 
beyond what would be expected by the 
natural progress of the disease.  The 
report of the examination should be 
associated with the claims folder.  

4.  A VA orthopedic examination should 
also be conducted.  The claims folder 
must be made available to and reviewed 
by the orthopedist prior to the 
examination.  The orthopedist should 
review the prior VA examination reports 
as they concern the veteran's knees, 
lumbosacral spine, and left second toe, 
examine the veteran as necessary, report 
all pertinent clinical, test, and study 
findings, and thereafter render an 
opinion with reasons as to whether or 
not the veteran currently has bilateral 
knee disability, lumbosacral spine 
disability, and left second toe 
disability, and if so, what the 
diagnoses are and whether or not each 
disability diagnosed is related to any 
in-service disease or injury.  With 
respect to the veteran's knees, if 
arthritis is currently identified, the 
examiner should comment on whether such 
was present at the time of the December 
1992 VA examination.  The report of the 
requested orthopedic examination should 
be associated with the veteran's claims 
folder.  

5.  A VA eye examination should also be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should review the veteran's 
service medical records and the March 
1992 VA ophthalmology report, examine 
the veteran, report and explain the 
significance of the results of all 
pertinent clinical findings, and 
thereafter render an opinion with 
reasons as to whether or not the veteran 
currently has any chronic acquired eye 
disability, and if so, what it is, what 
its manifestations are, and whether or 
not it is related to any in-service 
disease or injury.  A discussion as to 
whether the veteran's bilateral compound 
myopic astigmatism and left eye ectopic 
hypoplastic macula are acquired or 
congenital or developmental disorders 
should be contained in the report.  The 
examination report should be associated 
with the claims folder.

6.  After ensuring that the above has 
been satisfactorily completed, the RO 
shall again consider the veteran's 
claims, in light of all the evidence of 
record.  Any additional development 
deemed necessary should be accomplished.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
contains all necessary information, and 
they should be given the opportunity to 
respond.  Thereafter, the claims should 
be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran need take no action unless 
otherwise notified.  While they are in remand status, the 
veteran is free to submit additional evidence and argument on 
any matters at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

